DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response filed on 09/13/22.  Accordingly, claims 1-30 are currently pending.
Claim Interpretation
This application includes one or more claim limitations that use the word “means”, being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“means for receiving a waveform formed by one or more reference signal symbols and one or more data symbols, the waveform contained between a beginning boundary and an ending boundary with a duration equal to a total length of the one or more reference signal symbols and the one or more data symbols” in claim 23;
“means for performing a fast Fourier transform (FFT) on the waveform in  symbol length window increments to generate FFT output” in claim 23; 
“means for demodulating data from the FFT output based at least in part on the channel estimate” in claim 23;
“means for generating a channel estimate based at least in part on a subset of  the FFT output corresponding to the one or more reference signal symbols” in claim 24; 
“means for demodulating the data from the FFT output based at least in part on the channel estimate” in claim 24;
“means for shifting a first symbol length window increment of the symbol length window increments corresponding to a reference signal symbol of the one or more  reference signal symbols by a length of a beginning segment of a reference signal sequence  when first and second reference signal symbols of the one or more reference signal symbols  are adjacent and each includes the reference signal sequence, wherein the FFT is performed  on the reference signal symbol using the shifted symbol length window increment” in claim 25;
“means for shifting a first symbol length window increment of the symbol length window increments corresponding to a reference signal symbol of the one or more  reference signal symbols by a length of a beginning segment of a reference signal sequence when first and second reference signal symbols of the one or more reference signal symbols are adjacent” in claim 26; and 
“means for shifting each of the symbol length window increments that occur prior to the reference signal symbol by a length of the beginning segment, wherein the FFT is  performed on a subset of the one or more data symbols that occur prior to the reference signal  symbol using a respective shifted symbol length window increment of the shifted symbol 10 length window increments” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Furudate (2012/0020437) in view of Shimezawa et al (2011/0305286), both previously cited.
-Regarding claim 1, Furudate teaches a method (see figure 6), performed by a receiver (“reception device”, [0039]), for wireless communications at a receive site, comprising: 
procedure (21) of receiving a waveform (“OFDM signal”, [0039]) for further processing, the waveform formed, via (11, 12, 13, 14) (see figure 1) at a transmit site (“transmission device”, [0028]),  by 2 reference signal symbols (PILOT)s as  one or more reference signal symbols and  3 data symbols (DATA)s as one or more data symbols, (see the waveform (PILOT, DATA, DATA, DATA, PILOT), figure 5)) with additions, via (14) (see figure 1), of guard  intervals (GI)s), the waveform contained between a beginning boundary and an ending boundary with a duration equal to a total length of the one or more reference signal symbols and the one or more data symbols in time domain (as shown in figure 5) , 
(see figure 5, and “A transmission device 10 includes an encoding circuit 11 for encoding transmission data, a pilot insertion circuit 12 for inserting a pilot signal into an encoded data sequence, an IFFT processing circuit 13, a GI addition circuit 14 for adding a guard interval to a fast-fourier-transformed valid symbol in a temporal domain”, [0028], “an A/D conversion circuit 22, a GI removal circuit 23 for removing the guard interval from the OFDM signal in the temporal domain, an FFT processing circuit 24, and a decoding circuit 28. The reception device 20 includes a propagation channel estimation circuit 25 for extracting the pilot signal from a symbol into which the pilot signal is inserted and estimating a propagation channel characteristic based on the phase and the amplitude on the pilot signal and the like, an estimation value interpolation circuit 26 for estimating the propagation channel characteristic of a symbol into which no pilot signal is inserted by performing an interpolation operation based on the propagation channel characteristic, and a propagation channel compensation circuit 27 for removing the propagation channel characteristic from individual signals of the symbols based on the propagation channel characteristic”, [0029], “In FIG. 5A and FIG. 5B, five symbols such as "Pilot", "Data", "Data", "Data", and "Pilot" are arranged on the temporal axis. The pilot signal "Pilot" is inserted into symbols "Pilot" at both ends, and the data "Data" is inserted into symbols "Data" and no pilot signal is inserted thereinto.  As illustrated in FIG. 5A, when the propagation channel slowly varies, a propagation channel characteristic 70 indicated by a solid line moderately varies with the elapse of time. Errors between the propagation channel estimation values (white circles) 63 of three data symbols, which are obtained by linearly interpolating propagation channel estimation values (black circles) 60 based on pilot signals at both ends”, [0036], “A digital signal subjected to A/D conversion may be an OFDM signal in the temporal domain”, [0039]);
 	procedure (30)  of performing, via (38_1, 38_2), a fast Fourier transform (FFT) on the waveform in symbol length window increments (comprising a first symbol length window increment at time “T”=0 (referred to (T=0), figure 6) and a second symbol length window increment at time “T”= “Ngi” , (referred to (T=Ngi), figure 6)) to generate FFT output (outputted from (30)), the FFT output comprising the  one or more reference signal symbols and the one or more data symbols, (see “FFT window processing circuits 36_1 and 36_2 for extracting an OFDM signal to be fast-fourier-transformed with determined FFT timings T=0 and T=Ngi as the starting positions of FFT windows. The OFDM signal extracted by the FFT window processing circuits 36_1 and 36_2 is fast-fourier-transformed (FFT process) performed by FFT processing circuits 38_1 and 38_2”, [0042]); and 
procedure (28) of recovering data from the one or more data symbols of the FFT output (see [0041]).
Furudate does not clearly teach whether the method comprises:  demodulating the data from the FFT output, as claimed.
In analogous art, Shimezawa et al teaches that data symbol can be generated by modulating, via ((a12), figure 1) at a transmit site, dada into data symbols for transmission (see [0087]), and for data recovery, the data can be demodulated, via ((b60), figure 10) at a receive site), from received data symbol (see [0134, 0146]).
Since Furudate does not teach in detail on how the one or more data symbols is generated at the transmit site and how the data is recovered at the receive site, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Furudate, as taught by Shimezawa et al, in such a way that at the transmit site, the one or more data symbols would be generated by modulating data into the one or more data symbols, and at the receive site, the procedure (28) of recovering data from the one or more data symbols of the FFT output would comprise:  demodulating the data from the one or more data symbols of the FFT output, so that the implementation would become another embodiment derived from teachings of Furudate and Shimezawa et al for obtaining the one or more data symbols, as required in the transmit site, and recovering the data, as required in the receive site.
-Regarding claim 2, Furudate in view of Shimezawa et al  teaches that demodulating the data comprises (see figure 6 of Furudate):
procedure (40) of  generating a channel estimate (H(0), H(Ngi)) based at least in part on a subset (inputted to (40_1, 40_2)) of the FFT output corresponding to the one or more reference signal symbols (see [0040] of Furudate); and 
procedure (28) of demodulating the data from the FFT output based at least in part on the channel estimate (see [0041] of Furudate).
-Regarding claim 3, Furudate in view of Shimezawa et al teaches that in a waveform for transmission, a same reference symbol “pilot signal” can be allocated to 2 continuous/adjacent symbols “continuous symbols”, (see [0031] of Furudate).  Or in another word, Furudate in view of Shimezawa et al teaches that the one or more reference signal symbols can comprise first and second reference signal symbols being adjacent and each including a reference signal sequence (being the same reference symbol).
Furudate in view of Shimezawa et al  further teaches that  the method can comprise:  shifting, via ((36_2), figure 6 of Furudate), a first symbol length window increment ((T=Ngi), see figure 6 of Furudate) of the symbol length window  increments corresponding to the second reference signal symbol as a reference signal symbol of the one or more reference signal symbols by a length (=NGI SAMPLES, (see figure 7 of Furudate) of a beginning segment ((GI), figure 7 of Furudate) of a reference signal sequence (being the same reference symbol) when first and second reference signal symbols of the one or more reference signal symbols are adjacent and each includes the reference signal sequence, wherein the FFT is performed on the reference signal symbol using the shifted symbol length window increment, (see [0043-0045] of Furudate).
-Regarding claim 4, Furudate in view of Shimezawa et al teaches that in a waveform for transmission, a same reference symbol “pilot signal” can be allocated to 2 continuous/adjacent symbols “continuous symbols”, (see [0031] of Furudate).  Or in another word, Furudate in view of Shimezawa et al  teaches that the one or more reference signal symbols can comprise first and second reference signal symbols being adjacent and each including a reference signal sequence (being the same reference symbol).
Furudate in view of Shimezawa et al  further teaches that  the method can comprise:   shifting, via ((36_2), figure 6 of Furudate), a first symbol length window increment ((T=Ngi), see figure 6 of Furudate) of the symbol length window increments corresponding to the second reference signal symbol as a reference signal symbol of the one or more reference signal symbols by a length (=NGI SAMPLES, (see figure 7 of Furudate) of a beginning segment ((GI), figure 7 of Furudate)of a reference signal sequence (being the same reference symbol) when first and second reference signal symbols of the one or more reference signal symbols are adjacent (see [0043-0045] of Furudate).
-Regarding claim 5, Furudate in view of Shimezawa et al teaches that a first reference signal segment , ((GI), figure 7 of Furudate) is included as a beginning segment in each of the first and second reference signal symbols, each of the first and second reference signal symbols having a symbol length ((OFDM-SYMBOL LENGTH), figure 7 of Furudate) and a second reference signal segment (having content the same as the first reference signal segment)  is included as an ending segment in each of the first and second reference signal symbols, and different middle reference signal segments ((102 VALID SYMBOL), figure 7 of Furudate) are respectively included as middle segments in each of the first and second reference signal  symbols, (see [0043, 0044] of Furudate).
-Regarding claim 6, Furudate in view of Shimezawa et al teaches that the FFT is performed, via ((36_2), figure 6 of Furudate) on the first reference signal symbol using the shifted symbol length window increment ((T=Ngi), see figure 6 of Furudate) and is performed, via ((36_1), figure 6 of Furudate) on the second reference signal symbol using a symbol length window increment ((T=0), see figures 6 and 7 of Furudate) aligned with a symbol boundary between the first and second reference signal symbols (since the first and second reference signal symbols are adjacent), (see [0042, 0045] of Furudate).
-Regarding claim 12, Furudate in view of Shimezawa et al teaches that the waveform is formed by concatenating a first waveform (PILOT, DATA) (appeared on the left most side of (PILOT, DATA, DATA, DATA, PILOT), figure 5A of Furudate) generated for a first group of the one or more reference signal symbols and of the one or more data symbols and a second waveform (DATA, DATA, PILOT) (appeared on the right most side of (PILOT, DATA, DATA, DATA, PILOT), figure 5A of Furudate) generated for a second group of the one or more reference signal symbols and of the one or more data symbols, (see figure 5A, and [0036]).
Claims 13-16, 22-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Furudate in view of Shimezawa et al, and further in view of Bala et al (2019/0097859) previously cited.
-Regarding claim 13, as applied to claim 1 set forth above and herein incorporated, Furudate in view of Shimezawa et al teach an apparatus (“reception device”, [0039] of Furudate) performing a method of wireless communication, the method  (see figure 6 of Furudate) configurable of comprising:
procedure (21) of receiving a waveform formed, via (11, 12, 13, 14) (see figure 1 of Furudate) at a transmit site,  by one or more reference signal symbols and one or more data symbols, e.g., comprising  five symbols (PILOT, DATA, DATA, DATA, PILOT) (see figure 5A of Furudate) with additions, via (14) (see figure 1 of Furudate), of guard  intervals (GI)s), the waveform contained between a beginning boundary and an ending boundary with a duration equal to a total length of the one or more reference signal symbols and the one or more data symbols (see figure 5A of Furudate showing an illustration of such a  waveform), (see [0026, 0028, 0029, 0036, 0039] of Furudate);
 	procedure (30)  of performing a fast Fourier transform (FFT) on the waveform in symbol length window increments ((T=0), (T=Ngi)) to generate FFT output (outputted from (30)), the FFT output comprising the  one or more reference signal symbols and the one or more data symbols, (see [0042] of Furudate); and 
procedure (28) of recovering data from the one or more data symbols of the FFT output (see [0041] of Furudate), wherein the data recovering comprises demodulating the data from the FFT output (as taught by Shimezawa et al).
Furudate in view of Shimezawa et al does not teach whether the apparatus comprises:  a processor, a memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to performed the method, as claimed.
In analogous art, Bala et al teaches that a method of an apparatus can be implemented with a processor “processor”, a memory “computer readable medium” coupled to the processor, and instructions “software” stored in the memory and executable by the processor to cause the apparatus to perform the method (see [0237]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Furudate in view of Shimezawa et al, as taught by Bala et al, in such a way that the apparatus would be configurable to comprise:  a processor, a memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to performed the method, so that the apparatus would be enhanced with programmable features in high-speed fashion for performing the method, as required and expected in the apparatus.
-Regarding claim 14, Furudate in view of Shimezawa et al and Bala et al  teaches that in the method, that demodulating the data comprises (see figure 6 of Furudate):
procedure (40) of  generating a channel estimate (H(0), H(Ngi)) based at least in part on a subset (inputted to (40_1, 40_2)) of the FFT output corresponding to the one or more reference signal symbols (see [0040] of Furudate); and 
procedure (28) of demodulating the data from the FFT output based at least in part on the channel estimate (see [0041] of Furudate).
-Regarding independent claim 15, Furudate in view of Shimezawa et al  and Bala et al  teaches that in a waveform for transmission, a same reference symbol “pilot signal” can be allocated to 2 continuous/adjacent symbols “continuous symbols”, (see [0031] of Furudate).  Or in another word, Furudate in view of Shimezawa et al and Bala et al  teaches that the one or more reference signal symbols can comprise first and second reference signal symbols being adjacent and each including a reference signal sequence (being the same reference symbol).
Furudate in view of Shimezawa et al and Bala et al   further teaches that  the method can comprise:  shifting, via ((36_2), figure 6 of Furudate), a first symbol length window increment ((T=Ngi), see figure 6 of Furudate) of the symbol length window  increments corresponding to the second reference signal symbol as a reference signal symbol of the one or more reference signal symbols by a length (=NGI SAMPLES, (see figure 7 of Furudate) of a beginning segment ((GI), figure 7 of Furudate) of a reference signal sequence (being the same reference symbol) when first and second reference signal symbols of the one or more reference signal symbols are adjacent and each includes the reference signal sequence, wherein the FFT is performed on the reference signal symbol using the shifted symbol length window increment, (see [0043-0045] of Furudate).
-Regarding claim 16, Furudate in view of Shimezawa et al and Bala et al  teaches that in a waveform for transmission, a same reference symbol “pilot signal” can be allocated to 2 continuous/adjacent symbols “continuous symbols”, (see [0031] of Furudate).  Or in another word, Furudate in view of Shimezawa et al  and Bala et al   teaches that the one or more reference signal symbols can comprise first and second reference signal symbols being adjacent and each including a reference signal sequence (being the same reference symbol).
Furudate in view of Shimezawa et al and Bala et al   further teaches that  the method can comprise:   shifting, via ((36_2), figure 6 of Furudate), a first symbol length window increment ((T=Ngi), see figure 6 of Furudate) of the symbol length window increments corresponding to the second reference signal symbol as a reference signal symbol of the one or more reference signal symbols by a length (=NGI SAMPLES, (see figure 7 of Furudate) of a beginning segment ((GI), figure 7 of Furudate)of a reference signal sequence (being the same reference symbol) when first and second reference signal symbols of the one or more reference signal symbols are adjacent (see [0043-0045] of Furudate).
-Claim 22 is rejected with similar reasons for claim 12.
-Regarding claim 23, as applied to claim 13 set forth above and herein incorporated, Furudate in view of Shimezawa et al and Bala et al  teaches an apparatus (“reception device”, [0039] of Furudate), the apparatus configurable of comprising:  a processor (as taught by Bala et al), a memory (as taught by Bala et al) coupled with the processor; and instructions (as taught by Bala et al ) stored in the memory and executable by the processor to cause the apparatus to performed a method, the method (see figure 6 of Furudate) configurable of comprising:
means (being a structure comprising the processor, the memory and the instructions) to perform procedure (21) of receiving a waveform formed, via (11, 12, 13, 14) (see figure 1 of Furudate) at a transmit site,  by one or more reference signal symbols and one or more data symbols, e.g., comprising  five symbols (PILOT, DATA, DATA, DATA, PILOT) (see figure 5A of Furudate) with additions, via (14) (see figure 1 of Furudate), of guard  intervals (GI)s), the waveform contained between a beginning boundary and an ending boundary with a duration equal to a total length of the one or more reference signal symbols and the one or more data symbols (see figure 5A of Furudate showing an illustration of such a  waveform), (see [0026, 0028, 0029, 0036, 0039] of Furudate);
 	means (being the structure comprising the processor, the memory and the instructions) to perform procedure (30)  of performing a fast Fourier transform (FFT) on the waveform in symbol length window increments ((T=0), (T=Ngi)) to generate FFT output (outputted from (30)), the FFT output comprising the  one or more reference signal symbols and the one or more data symbols, (see [0042] of Furudate); and 
means (being the structure comprising the processor, the memory and the instructions) to perform procedure (28) of recovering data from the one or more data symbols of the FFT output (see [0041] of Furudate), wherein the data recovering comprises demodulating the data from the FFT output (as taught by Shimezawa et al).
-Regarding claim 24, Furudate in view of Shimezawa et al and Bala et al  teaches that demodulating the data comprises (see figure 6 of Furudate): 
means (being the structure comprising the processor, the memory and the instructions) to perform procedure (40) of  generating a channel estimate (H(0), H(Ngi)) based at least in part on a subset (inputted to (40_1, 40_2)) of the FFT output corresponding to the one or more reference signal symbols (see [0040] of Furudate); and 
means (being the structure comprising the processor, the memory and the instructions) to perform procedure (28) of demodulating the data from the FFT output based at least in part on the channel estimate (see [0041] of Furudate).
-Regarding claim 25, Furudate in view of Shimezawa et al  and Bala et al  teaches that in a waveform for transmission, a same reference symbol “pilot signal” can be allocated to 2 continuous/adjacent symbols “continuous symbols”, (see [0031] of Furudate).  Or in another word, Furudate in view of Shimezawa et al and Bala et al  teaches that the one or more reference signal symbols can comprise first and second reference signal symbols being adjacent and each including a reference signal sequence (being the same reference symbol).
Furudate in view of Shimezawa et al and Bala et al   further teaches that  the apparatus can comprise:  
means (being the structure comprising the processor, the memory and the instructions) to perform shifting, via ((36_2), figure 6 of Furudate), a first symbol length window increment ((T=Ngi), see figure 6 of Furudate) of the symbol length window  increments corresponding to the second reference signal symbol as a reference signal symbol of the one or more reference signal symbols by a length (=NGI SAMPLES, (see figure 7 of Furudate) of a beginning segment ((GI), figure 7 of Furudate) of a reference signal sequence (being the same reference symbol) when first and second reference signal symbols of the one or more reference signal symbols are adjacent and each includes the reference signal sequence, wherein the FFT is performed on the reference signal symbol using the shifted symbol length window increment, (see [0043-0045] of Furudate).
-Regarding claim 26, Furudate in view of Shimezawa et al and Bala et al  teaches that in a waveform for transmission, a same reference symbol “pilot signal” can be allocated to 2 continuous/adjacent symbols “continuous symbols”, (see [0031] of Furudate).  Or in another word, Furudate in view of Shimezawa et al  and Bala et al   teaches that the one or more reference signal symbols can comprise first and second reference signal symbols being adjacent and each including a reference signal sequence (being the same reference symbol).
Furudate in view of Shimezawa et al and Bala et al   further teaches that  the apparatus can comprise:   
means (being the structure comprising the processor, the memory and the instructions) to perform shifting, via ((36_2), figure 6 of Furudate), a first symbol length window increment ((T=Ngi), see figure 6 of Furudate) of the symbol length window increments corresponding to the second reference signal symbol as a reference signal symbol of the one or more reference signal symbols by a length (=NGI SAMPLES, (see figure 7 of Furudate) of a beginning segment ((GI), figure 7 of Furudate)of a reference signal sequence (being the same reference symbol) when first and second reference signal symbols of the one or more reference signal symbols are adjacent (see [0043-0045] of Furudate).
-Claim 27 is rejected with similar reasons for claim 12.
-Claim 28 is rejected with similar reasons for claim 6.
-Regarding claim 30, as applied to claim 13 set forth above and herein incorporated, Furudate in view of Shimezawa et al and Bala et al  teaches an apparatus (“reception device”, [0039] of Furudate)configurable of comprising:  a processor (as taught by Bala et al) and  a non-transitory computer readable medium  (being a memory as taught by Bala et al) coupled with the processor, 
wherein the non-transitory computer readable medium  stores code comprising instructions (as taught by Bala et al )  executable by the processor to cause the apparatus to performed a method, the method (see figure 6 of Furudate ) configurable of comprising:
procedure (21) of receiving a waveform formed, via (11, 12, 13, 14) at a transmit site,  by one or more reference signal symbols and one or more data symbols, e.g., comprising  five symbols (PILOT, DATA, DATA, DATA, PILOT) (see figure 5A of Furudate) with additions, via (14) (see figure 1), of guard  intervals (GI)s), the waveform contained between a beginning boundary and an ending boundary with a duration equal to a total length of the one or more reference signal symbols and the one or more data symbols (see figure 5A showing an illustration of such a  waveform), (see [0026, 0028, 0029, 0036, 0039] of Furudate);
 	procedure (30)  of performing a fast Fourier transform (FFT) on the waveform in symbol length window increments ((T=0), (T=Ngi)) to generate FFT output (outputted from (30)), the FFT output comprising the  one or more reference signal symbols and the one or more data symbols, (see [0042] of Furudate); and 
procedure (28) of recovering data from the one or more data symbols of the FFT output (see [0041] of Furudate), wherein the data recovering comprises demodulating the data from the FFT output (as taught by Shimezawa et al).
Allowable Subject Matter
Claims 7-11, 17-21 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 09/13/22 have been fully considered but they are not persuasive. 
-With respect to claim 1, the applicant mainly argues that Furudate does no teach the limitations “receiving a waveform formed by one or more reference signal symbols and one or more data symbols, the waveform contained between a beginning boundary and an ending boundary with a duration equal to a total length of the one or more reference signal symbols and the one or more data symbols; performing a fast Fourier transform (FFT) on the waveform in symbol length window increments to generate FFT output”.
The examiner respectfully disagrees.  Note that the rejection is based on the limitations recited in the claimed.  As explained above in this Office Action, Furudate teaches:
procedure (21) of receiving a waveform (“OFDM signal”, [0039]) for further processing, the waveform formed, via (11, 12, 13, 14) (see figure 1) at a transmit site (“transmission device”, [0028]),  by 2 reference signal symbols (PILOT)s as  one or more reference signal symbols and  3 data symbols (DATA)s as one or more data symbols, (see the waveform (PILOT, DATA, DATA, DATA, PILOT), figure 5)) with additions, via (14) (see figure 1), of guard  intervals (GI)s), the waveform contained between a beginning boundary and an ending boundary with a duration equal to a total length of the one or more reference signal symbols and the one or more data symbols in time domain (as shown in figure 5) , 
(see figure 5, and “A transmission device 10 includes an encoding circuit 11 for encoding transmission data, a pilot insertion circuit 12 for inserting a pilot signal into an encoded data sequence, an IFFT processing circuit 13, a GI addition circuit 14 for adding a guard interval to a fast-fourier-transformed valid symbol in a temporal domain”, [0028], “an A/D conversion circuit 22, a GI removal circuit 23 for removing the guard interval from the OFDM signal in the temporal domain, an FFT processing circuit 24, and a decoding circuit 28. The reception device 20 includes a propagation channel estimation circuit 25 for extracting the pilot signal from a symbol into which the pilot signal is inserted and estimating a propagation channel characteristic based on the phase and the amplitude on the pilot signal and the like, an estimation value interpolation circuit 26 for estimating the propagation channel characteristic of a symbol into which no pilot signal is inserted by performing an interpolation operation based on the propagation channel characteristic, and a propagation channel compensation circuit 27 for removing the propagation channel characteristic from individual signals of the symbols based on the propagation channel characteristic”, [0029], “In FIG. 5A and FIG. 5B, five symbols such as "Pilot", "Data", "Data", "Data", and "Pilot" are arranged on the temporal axis. The pilot signal "Pilot" is inserted into symbols "Pilot" at both ends, and the data "Data" is inserted into symbols "Data" and no pilot signal is inserted thereinto.  As illustrated in FIG. 5A, when the propagation channel slowly varies, a propagation channel characteristic 70 indicated by a solid line moderately varies with the elapse of time. Errors between the propagation channel estimation values (white circles) 63 of three data symbols, which are obtained by linearly interpolating propagation channel estimation values (black circles) 60 based on pilot signals at both ends”, [0036], “A digital signal subjected to A/D conversion may be an OFDM signal in the temporal domain”, [0039]),
(in comparison, said procedure corresponding to the limitation “receiving a waveform formed by one or more reference signal symbols and one or more data symbols, the waveform contained between a beginning boundary and an ending boundary with a duration equal to a total length of the one or more reference signal symbols and the one or more data symbols”), ; and
 procedure (30)  of performing, via (38_1, 38_2), a fast Fourier transform (FFT) on the waveform in symbol length window increments (comprising a first symbol length window increment at time “T”=0 (referred to (T=0), figure 6) and a second symbol length window increment at time “T”= “Ngi” , (referred to (T=Ngi), figure 6)) to generate FFT output (outputted from (30)), the FFT output comprising the  one or more reference signal symbols and the one or more data symbols, (see “FFT window processing circuits 36_1 and 36_2 for extracting an OFDM signal to be fast-fourier-transformed with determined FFT timings T=0 and T=Ngi as the starting positions of FFT windows. The OFDM signal extracted by the FFT window processing circuits 36_1 and 36_2 is fast-fourier-transformed (FFT process) performed by FFT processing circuits 38_1 and 38_2”, [0042]),
(in comparison, said procedure corresponding to the limitation “performing a fast Fourier transform (FFT) on the waveform in symbol length window increments to generate FFT output”).
	It is further noted herein that the rejection is based on the limitations recited in the claimed, and that the specification is not a measure of the claimed invention. Therefore, the limitation contained in the specification cannot read into claims for the purpose of avoiding the prior art.
	-Applicant’s arguments, with respect to claims 1, 2-6, 12-16, 22-28 and 30, are not persuasive based on the similar reasons set forth above to claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632